Citation Nr: 0640060	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  01-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from July 1969 to April 
1972.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee that, in part, that 
denied the appellant's claim of entitlement to service 
connection for Hepatitis C.  The Board remanded that issue 
for additional development in October 2005; the case has now 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The record indicates that the appellant was found fit for a 
drug rehabilitation program in January 1972.  However, the 
associated psychiatric and hospital records are not on file.  
The appellant's service medical records are deemed to be 
within the control of the government and should have been 
included in the record in their entirety, if available, as 
they may be determinative of the claim.  Therefore a remand 
is necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).  The relevant 
service medical treatment records relating to the appellant's 
drug rehabilitation in late 1971/first quarter of 1972 should 
be obtained and associated with the claims file.

After service, the appellant was treated at a VA facility in 
August 1984; he admitted to a long history of substance 
abuse, including heroin.  He reported that he had begun using 
heroin in Vietnam.  The impression was addictive personality 
- substance abuse.  A VA physician reviewed the appellant's 
claims file and computerized medical records in March 2006.  
The appellant told the examiner he had used intravenous drugs 
in Vietnam, as well as after service, including during the 
70s, 80s and 90s.  The VA physician concluded that the most 
likely cause of the appellant's Hepatitis C infection was the 
intravenous drug abuse that had started in the military and 
continued to the present.  The examiner further stated that 
it was not possible to state whether the onset date of the 
Hepatitis C infection was during the appellant's active 
service or afterwards and that it could have happened during 
any of that time period.

The appellant has contended that his stressful experiences in 
Vietnam not only led to the development of PTSD, but also his 
drug abuse as well.  The March 2006 VA examiner did not 
render an opinion on the question of a causative relationship 
between the appellant's drug abuse and his PTSD.   The United 
States Court of Appeals for Veterans Claims (Court) has held 
that has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a), 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  It does not appear that the RO 
considered the application of the Allen case to the 
appellant's Hepatitis C service connection claim.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, 
the RO has not provided the appellant with such notice and 
that deficiency should be rectified on remand.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claim and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claim.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Army hospital and 
psychiatric records relating to the 
veteran's substance abuse treatment in 
1971/1972 or alternative records for the 
veteran through official channels or any 
other appropriate source, including the 
appellant.  These records should be 
associated with the claims file.  If 
there are no records, the RO should so 
specifically find and documentation used 
in making that determination should be 
set forth in the claims file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his substance abuse 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.

4.  After the above development is 
completed, the AMC/RO should arrange to 
have the appellant's claims file reviewed 
by a psychiatrist in order to determine 
the nature and severity of the appellant's 
substance abuse disorder(s).  The reviewer 
should offer an opinion as to the etiology 
and onset date of the appellant's drug-
related psychiatric condition(s).  

In particular, the reviewer should offer 
an opinion as to whether it is at least as 
likely as not that the etiology of the 
appellant's in-service or post-service 
drug abuse is attributable to any disease 
or incident suffered during his active 
service in Vietnam.  The reviewer should 
express an opinion as to whether it is at 
least as likely as not that the 
appellant's PTSD pathology either caused 
the veteran's substance abuse or 
aggravated his substance abuse from 1969 
to the present.  

The reviewer should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  In particular, the reviewer should 
discuss the clinical meaning of the 1984 
notation that the appellant had an 
addictive personality.  The examiner must 
render a medical opinion that states 
whether it is as likely as not that the 
development of the drug abuse was caused 
by, or aggravated by, any incident of the 
appellant's active service or by his PTSD.

The reviewer should also render an opinion 
as to whether or not the appellant's 
psychiatric pathology pre-existed his 
entry into service in January 1969.  If 
the reviewer finds that any psychiatric 
condition pre-existed that service, the 
reviewer must render an opinion as to 
whether or not the appellant's psychiatric 
pathology was aggravated beyond the 
natural progress of the condition during 
that period of service.

If the reviewer determines that an 
examination of the appellant is needed to 
order to answer any of these questions, 
the RO should schedule the appellant for 
such an examination.

5.  Upon receipt of any VA 
reviewer/examiner report, the AMC/RO 
should conduct a review to verify that 
all requested opinions have been 
provided.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewer/examiner for 
corrections or additions.  See 38 C.F.R. 
§ 4.2.  

6.  Thereafter, the AMC/RO should re-
adjudicate the veteran's claim for 
service connection for Hepatitis C.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The 
readjudication should include 
consideration of whether the veteran's 
substance abuse disorder or the 
associated Hepatitis C infection was 
caused by, or made worse by the 
appellant's service-connected PTSD 
disability.  

7.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the service connection issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


